Citation Nr: 1537656	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  14-01 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an upper back disability. 

2.  Entitlement to service connection for a lower back disability.

3.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 10 percent for hemorrhoids prior to September 26, 2014, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

When this case was last before the Board in April 2014 it was remanded for additional development.  It has since been returned to the Board for further appellate action.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims on appeal are decided.  

At the outset, the Board notes that VA is obliged to provide a medical examination or obtain a medical opinion when there are (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

The Veteran has asserted he was pushed into a foot locker by his drill instructor, who subsequently fell on top of him.  He also stated he has experienced back pain since that time.  His service treatment records (STRs) show he underwent an X-ray examination in November 1970, with an incidental finding of congenital fusion of the 11th and 12th dorsal vertebrae.  The Veteran contends his fused vertebrae are a result of his injury in basic training.  In support of his claim, the Veteran's brother has reported seeing the assault in basic training.  The Veteran's current private and VA treatment notes show he has been treated for a T11-12 fusion, L1-3 stenosis, an L4-5 disc bulge, as well as spondylolisthesis at the L5-S1 level.  Since the evidence indicates the Veteran has a current upper and lower back disability, which may be related to his reported injury experienced in service, the Board has determined a VA examination is warranted.  

Relative to the Veteran's claim for service connection for PTSD, the Board notes the RO has conducted initial stressor development, to include obtaining the Veteran's official military personnel file (OMPF).  However, the Board finds additional development is necessary.  In sum, the Veteran has reported experiencing three stressful experiences in service.  Specifically, the Veteran has recounted the above-noted physical assault by his drill instructor, the death of an un-named friend, as well as a military sexual trauma.  The Veteran states a close friend of his died in an automobile accident in Savannah, Georgia.  To date, the RO has not attempted to contact the Veteran to determine the name of his friend to corroborate the incident claimed.  Additionally, the Veteran has reported he was sexually assaulted by a superior, and subsequently requested and received a transfer to another duty assignment.  Although the RO has prepared a formal finding that the Veteran's reported stressors could not be verified, this determination was made in March 2010.  Since that time, the Veteran has provided additional information.  Therefore, additional development is warranted to corroborate the Veteran's reported stressors.  

Following development to corroborate the Veteran's reports of his friend's death, the originating agency should afford the Veteran a VA examination.  In this regard, the Board observes that the Veteran has been diagnosed with delayed onset PTSD by his private psychologist.  The Board finds the Veteran competent, as a lay person, to report his exposure to both a physical and sexual assault in service.  As noted above, the Veteran's report of a physical assault in basic training has also been corroborated by his brother with whom the Veteran served.  Therefore, a VA examination is necessary to determine if the Veteran's currently diagnosed PTSD was caused by his reported stressful experiences in service.  

Finally, the Board notes that although the Veteran has undergone 5 VA examinations to date, proper development has unfortunately yet to be obtained relative to his claim for an increased rating for hemorrhoids.  Clear instruction was provided in the course of the Board's April 2014 remand; however, the RO has not obtained an examination that fully addresses those remand orders.  A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In particular, the RO was instructed to obtain a VA examination when the Veteran's hemorrhoids were in active phase, and also obtain from the examiner an opinion as to whether the Veteran had persistent bleeding, redundant tissue, anal fissures, or anemia that was consequentially associated with his service-connected hemorrhoids.  On September 26, 2014, the Veteran underwent his fifth VA examination to address this issue.  The examiner did note the presence of large external hemorrhoids, as well as prolapsed anal tissue.  The examiner also indicated the Veteran has experienced anal fissures and bleeding, but those manifestations were not present at the time of examination.  There is no indication the examiner tested for anemia.  Further, the examiner did not state whether the Veteran's  persistent bleeding, redundant tissue, anal fissures, or anemia were caused by his service-connected hemorrhoids.  The Board does observe that another VA examiner subsequently determined the Veteran's prolapsed anal tissue was less likely than not caused by his hemorrhoids.  In forming this conclusion, the examiner stated a prolapse occurs when there is "chronic straining with defecation."  The examiner determined the Veteran's hemorrhoids did not cause fecal incontinence, incarceration, or strangulation.  However, the Board observes that the Veteran has reported experiencing anal strictures and fecal restriction caused by internal hemorrhoids as large as his thumb.  Based on the foregoing inadequacies, the Board has determined another remand is necessary.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO for the following actions: 

1. The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include unit incident reports corroborating the death of the Veteran's friend, as well as any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Thereafter, the RO should afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of all acquired upper and lower back disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.   

Following the examination of the Veteran and review of the relevant records and lay statements, the examiner should state an opinion with respect to each acquired low back disorder present during the period of the claim as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder originated in service or is otherwise etiologically related to his active service.  

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the opinions.  Specifically, in forming an opinion, the examiner should include consideration of the Veteran's statements concerning his in-service back injury.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3. The Veteran also should be afforded an examination by a VA psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim.

All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD due at least in part to service sexual trauma or the Veteran's reported physical assault in basic training should be confirmed or ruled out.  If the examiner determines that PTSD has not been present during the period of the claim, he or she should explain why a diagnosis of PTSD is not warranted.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis.  If the diagnosis is based at least in part upon sexual trauma in service, the examiner should state whether there were any behavioral changes following the trauma that are indicative of the trauma.

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service. 

In this regard, the examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the requested opinions.  Specifically, in forming an opinion, the examiner should include consideration of the Veteran's statements concerning the death of a friend in service and being subjected to sexual trauma in service and to a physical assault in basic training.  

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4. The evidence of record should be made available to and reviewed by the examiner who conducted the Veteran's September 2014 VA rectum and anus examination.  Based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to each of the abnormalities listed below as to whether there is a 50 percent or better probability the abnormality is related to the Veteran's hemorrhoids:

a)  prolapsed anal tissue; 

b)  persistent bleeding;

c)  redundant tissue;

d)  anal fissures; or 

e)  anemia


The examiner must provide a rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the additional information that is needed should be identified.

If the prior examiner is unavailable, the evidence of record should be made available to and reviewed by another examiner with sufficient expertise who should be requested to provide the required opinions with supporting rationales.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

5. The RO should also undertake any other development it determines to be warranted.

6. Then, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.



By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




